Case 1:19-cr-20450-RNS Document 56 Entered on FLSD Docket 05/13/2021 Page 1 of 1
ELEVENTH CIRCUIT TRANSCRIPT INFORMATION FORM

PART L TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk and the Court of A ppeals Clerk within 14 days of the filing of the notice of
appeal in all cases, including those in which there was no hearing or for which no transcript is ordered.

Short Case Style: USA vs Saab Moran et al

District Court No.;.1:19-er-20450-RNS-1 Date Notice of Appeal Filed: 4/1/2021 Court of Appeals No.:21-11083

(If Available)

CHOOSE ONE: No hearing © No transcript is required for appeal purposes C All necessary transcript(s) on file
mi | AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGS:

Check appropriate box(es) and provide all information requested:

 

 

 

 

 

HEARING DATE(S) JUDGE/MAGISTRATE COURT REPORTER NAME(S)
m@ Pre-Trial Proceedings March 15, 2021 Robert N. Scola Tammy Nestor
D Trial
L) Sentence
0 Plea
DO) Other

 

METHOD OF PAYMENT:

m@ [CERTIFY THAT I HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY
ARRANGEMENTS WITH THE COURT REPORTER(S) FOR PAYING THE COST OF THE TRANSCRIPT.

[) CRIMINAL JUSTICE ACT. Attached for submission to District Judge/Magistrate is my completed CJA Form 24 requesting authorization
for government payment of transcript. [A transcript of the following proceedings will be provided ONLY IF SPECIFICALLY AUTHORIZED
in Item 13 on CJA Form 24: Voir Dire; Opening and Closing Statements of Prosecution and Defense; Prosecution Rebuttal; Jury Instructions. |

Ordering Counsel/Party: _Lindy K. Keown, David B. Rivkin, Richard B. Raile / Alex Nain Saab Moran

 

Name of Firm: Baker & Hostetler, LLP

 

Street Address/P.O. Box: 200 South Orange Avenue, Suite 2300
City/State/Zip Code: Orlando, FL 32801 Phone No.: 407-649-4000

/ certify that I have completed and filed PART I with the District Court Clerk and the Court of Appeals Clerk, sent a copy to the appropriate Court
Reporter(s) if ordering a transcript, and served all parties.

DATE: 4/15/2021 SIGNED; /S/ Lindy K. Keown Attorney for: Alex Nain Saab Moran

 

 

PART IL. COURT REPORTER ACKNOWLEDGMENT

Court Reporter to complete and file with the District Court Clerk within 14 days of receipt. The Court Reporter shall send a copy to
the Court of Appeals Clerk and to all parties.

Date Transcript Order received:
XO Satisfactory arrangements for paying.the cost of the transcript were completed on:

1) Satisfactory arrangements for paying the cost of the transcript have not been made.

No. of hearing days: Estimated no. of transcript pages: Estimated filing date:

DATE: SIGNED: Phone Now. ss
NOTE: The transcript is due to be filed within 30 days of the date satisfactory arrangements for paying the cost of the
transcript were completed unless the Court Reporter obtains an extension of time to file the transcript.

 

 

PART I. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT
Court Reporter to complete and file with the District Court Clerk on date of filing transcript in District Court. The Court

Reporter shall send a copy to the Court of Appeals Clerk on the same date. r
This is to certify that the transcript has been completed and filed with the district court on (datg): _ 5{Bfel_
Actual No. of Volumes and Hearing Dates: BLle, F/ — f i’

Date: J/ 13) D/ Signature of Court Reporter: —

 

 

Rev. 11/13
